DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 line 2 recite, “…the second information processing device configured to connect via a network…” It is unclear whether the second information processing device configured to connect via the same network to both the first information device, the infrared output device, and the second type apparatus. Also lines 14-17 of claim 18, “…the second information processing device being configured to, upon the control instruction determination unit determining that the result analyzed by the operation information analyzing unit includes the control instruction to the second-type apparatus, control the second-type apparatus via the network based on the control instruction.”  Is the second information processing unit using the control instruction determination unit and the operation information analyzing unit of the first information processing device? Similarly Claim 27 line 1 recite, “A second information processing device configured to connect via a network…” It is unclear whether the second information processing device configured to connect via the same network to both the first information device, the infrared output device, and the second type apparatus. Also lines 9-11 of claim 27, “…the second information processing device comprising: a control instruction determination unit configured to determine whether the result analyzed by the operation information analyzing unit includes the control instruction…”  Is the second information processing unit using the operation information analyzing unit of the first information processing device? 
Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637